Order entered August 1, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00167-CV

                  IN THE INTEREST OF J.M.H., A CHILD

               On Appeal from the 304th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. JC-19-00407-W

                                     ORDER

      By this order, we remove this case from submission on August 11, 2022 and

set the case for submission today, August 1, 2022. See TEX. R. APP. P. 2.


                                            /s/    KEN MOLBERG
                                                   JUSTICE